Dunno why Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on  
Claims 1-4, 8-9 and 11-17 are currently pending. Claims 5-7, 10 and 18-20 have been canceled. Claims 1, 2, 8-9, 11, 15 and 16 have been amended. Entry of this amendment is accepted and made of record.
Previous rejections of claims 8-14 under 35 U.S.C. 101 have been withdrawn in view of Applicants amendments filed February 28, 2021.
Allowable Subject Matter
Claims 1-4, 8-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Kim (KR 101760203) (hereinafter Kim), Baerts (EP 1102048) (hereinafter Baerts) and Lamarre et al. (US 2018/0348065) (hereinafter Lamarre) alone or in combination does not teach or render obvious the invention as claimed. The specific limitations of a method to detect a failed thermocouple, the method comprising: wherein the measuring the temperature comprises measuring the temperature in the gas path over a time period during the startup of the gas turbine engine before the gas turbine engine reaches idle speed: detecting an engine speed over the time period during the startup of the gas turbine engine before the gas turbine engine reaches idle speed: providing a threshold curve comprising a plurality of points, wherein each of the points includes a corresponding threshold temperature and a corresponding gas generator speed: and detecting a failure of the thermocouple in response to determining the temperature that is measured is less than a threshold temperature at a corresponding point on a threshold curve, wherein the corresponding point on the threshold curve includes the threshold temperature and the engine speed at which the temperature is measured of independent claim 1 when combined with limitations of measuring a temperature in a gas path of a gas turbine engine, the temperature based on a signal generated by a thermocouple during a 
Hence the prior art of record fails to teach the invention as set forth in claims 2-4. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 8, the closest prior art Kim (KR 101760203) (hereinafter Kim), Baerts (EP 1102048) (hereinafter Baerts) and Lamarre et al. (US 2018/0348065) (hereinafter Lamarre) alone or in combination does not teach or render obvious the invention as claimed. The specific limitations of a non-transitorv computer readable storage medium comprising computer executable instructions, the computer executable instructions executable by a processor, the computer executable instructions comprising:: instructions executable to detect an engine speed during the startup of the gas turbine engine before the gas turbine engine reaches idle speed; instructions executable to provide a threshold curve comprising a plurality of points, wherein each of the points includes a corresponding threshold temperature and a corresponding gas generator speed: and instructions executable to detect a failure of the thermocouple in response to a determination that the measured temperature is less than a threshold temperature at a corresponding point on a threshold curve, wherein the corresponding point on the threshold curve includes the threshold temperature and the engine speed at which the measured temperature is measured.of independent claim 8 when combined with limitations of instructions executable to detect a measured temperature in a gas path of a gas turbine engine, the measured temperature based on a signal generated by a thermocouple during a startup of the gas turbine engine before the gas turbine engine reaches idle speed and/or during an idle period that immediately follows the startup, the thermocouple arranged to protrude into the gas path also in claim 8, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 9 and 11-14. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Hence the prior art of record fails to teach the invention as set forth in claims 16 and 17. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855